PER CURIAM:
This case appears before us as a consolidation of two petitions for review of a grant of an emergency temporary authority (ETA) to Jones Motor Co. by the Interstate Commerce Commission. The ETA was granted without notice and an opportunity for input by existing carriers in accordance with the ICC’s Notice of Elimination of Notification Procedure in the Processing of Emergency Temporary Authority Applications under 49 U.S.C. § 10928, 43 Fed.Reg. 58,701 (1978). For the reasons set forth in Alamo Express, Inc. v. United States, 613 F.2d 96 (5th Cir. 1980), the ICC order granting the ETA is
VACATED.